
	
		IS
		111th CONGRESS
		1st Session
		S. 1578
		IN THE SENATE OF THE UNITED STATES
		
			August 5, 2009
			Mr. Leahy introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend chapter 171 of title 28, United States Code,
		  (commonly referred to as the Federal Torts Claim Act) to extend medical
		  malpractice coverage to free clinics and the officers, governing board members,
		  employees, and contractors of free clinics in the same manner and extent as
		  certain Federal officers and employees.
	
	
		1.Extension of medical
			 malpractice coverage to free clinics
			(a)In
			 GeneralChapter 171 of title
			 28, United States Code, is amended by adding after section 2680 the
			 following:
				
					2681.Medical
				malpractice coverage for free clinics For purposes of applying the remedy against
				the United States provided by sections 1346(b) and 2672 of this title and for
				purposes of section 224 of Public Law 78–410 (42 U.S.C. 233) a free clinic
				defined under section 224(o)(3)(A) of that Act shall be treated as an entity
				described under section 224(g)(4) of that Act. The authorization of
				appropriations under section 224(o)(6)(A) of that Act shall apply to the acts
				or omissions of officers, governing board members, employees, and contractors
				of free
				clinics
					.
			(b)Technical and
			 conforming amendments
				(1)Table of
			 sectionsThe table of sections for chapter 171 of title 28,
			 United States Code, is amended by adding at the end the following:
					
						
							2681. Medical malpractice coverage for free
				clinics.
						
						.
				(2)ReferenceSection
			 224(g)(4) of the Public Law 78–410 (42 U.S.C. 233(g)(4)) is amended by
			 inserting or a free clinic as provided under section 2681 of title 28,
			 United States Code before the period.
				2.Effective
			 dateThe amendments made by
			 this Act shall take effect on the date of enactment of this Act and apply to
			 any act or omission which occurs on or after that date.
		
